Citation Nr: 1638248	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  14-10 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to February 4, 2011, for the award of a 100 percent rating for ischemic heart disease.


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to June 1967 and June 1971 to June 1975, with service in Vietnam.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction of the matter has since been transferred to the RO in Pittsburgh, Pennsylvania. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA records and documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand is required to obtain substantial compliance with the prior Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Substantial compliance, rather than strict compliance, is required.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  On the remand in February 2016, the Board directed that a VA addendum opinion be obtained to clarify whether the 2 METs as noted in the February 2011 report represented an earlier time period (i.e. January 2006) or reflected the severity of the Veteran's disability in February 2011.  If 2 METs was representative of an earlier period (January 2006), the examiner was to explain the discrepancy between what is noted in the examination report and the actual January 2006 treatment record showing METs at 6.1.

In March 2016, a VA examiner provided an opinion.  That opinion, however, was not responsive to the questions listed in the Board's remand.  In that regard, the VA examiner in March 2016 essentially concluded that the February 2006 METS level of 6.1 was a more accurate METS level for this Veteran, noting that the gold standard stress test was utilized in 2006, and there was no change in the Veteran's LVEF being normal and no further ischemia or cardiac insult from the CAD.  Also, the March 2016 VA examiner noted that on the February 2011 VA DBQ, in addition to the METs level of 2 and LVEF of 65%, it was also noted that the Veteran had a concentric hypertrophy and that walking 100 feet caused dyspnea, but the VA examiner in 2016 indicated that the Veteran had bariatric issues with a weight over 300lbs, and did have a concentric hypertrophy but likely related to morbid obesity and benign systemic hypertension, and not likely from the CAD, with angioplasty.  The VA examiner in 2016 concluded that the lower METS of 2 was "more related to a person who can only perform ADL's and gets short of breath, angina or fatigue or all of the above."  Finally, the VA examiner in 2016 indicated, to clarify the discrepancy of the 2006 METS level of 6.1 to the 2011 significantly reduced METS level of 2.0, that the 2011 level was "rendered by the MD who completed the DBQ, as an advocate subjective opinion."  

The Board thus finds that rather than responding to the question set forth in the February 2016 remand, the VA examiner in March 2016 basically discounted the February 2011 finding of a METs level of 2, and found the January 2006 METs level of 6.1 to be more accurate.  As there has not been substantial compliance with the prior remand, another remand is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the March 2016 VA examiner, or other similarly qualified examiner.  The entire claims file must be made available to and be reviewed by the examiner.  An explanation for all opinions expressed must be provided.

The examiner must be asked to clarify whether the 2 METs as noted in the February 2011 report represented an earlier time period (i.e. January 2006) or reflected the severity of the Veteran's disability in February 2011.  If it is representative of an earlier period (January 2006), the examiner must explain the discrepancy between what is noted in the examination report and the actual January 2006 treatment record showing METs at 6.1.  If the 2 METS finding is entirely invalid, the examiner must explain what medical findings or information support this determination and disregard the Veteran's self-interest.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim must be readjudicated.  If the claim remains denied, a Supplemental Statement of the Case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


